Wade, J.
1. The plaintiff alleged in her petition that she applied to the agent of the defendant railroad company at Bainbridge, Georgia, for a ticket to Lela, Georgia, a point on the same road, and “the agent handed her a ticket for which she paid the amount charged by him, to wit, fifty-five cents [the price of a ticket to Donalsonville, as disclosed by the evidence], which she did not examine, but thought it was a ticket to Lela, for which she had applied;” and that the defendant’s agent, when requested to sell her a ticket to Lela, “did not do so, but handed her a ticket to Donalsonville, and she did not know, until the train stopped at Donalsonville, that the train did not stop at Lela and that the ticket was not sold to her to that point.” She alleged that the train on which she took passage failed to stop at Lela, and she was carried beyond that point to Donalsonville, two or three miles farther. No definite and specific damage was shown by the testimony to have resulted to the plaintiff, but it was contended that she was at least entitled to nominal damages. The evidence was in conflict, and the jury settled the eon*472flict in favor of the defendant; and since there was testimony from which the jury was authorized to infer that a ticket to Donalsonville was sold to the plaintiff with full knowledge on her part that the train would not stop at Lela, - and testimony that no ticket to Lela was sold at Bainbridge to any person on that day, which contradicted her testimony that the ticket sold to her was a ticket to Lela, the verdict was sufficiently supported.
Decided June 25, 1915.
Action for damages; from city court of Bainbridge — Judge Spooner. March 27, 1914.
M. E. O’Neal, Erie M. Donalson, for plaintiff.
Pope & Bennet, B. G. Eartsfield, for defendant.
2. In the state of the record there is no error requiring the grant of a new trial. Judgment affirmed.